Citation Nr: 0008552	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  99-05 375	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for rash on legs, feet, 
and face, including as a result of exposure to herbicides.  

2. Entitlement to service connection for numbness of the 
legs, including as a result of exposure to herbicides.

3. Entitlement to service connection for high blood pressure.

4. Entitlement to service connection for poor eyesight.

5. Entitlement to service connection for bilateral hearing 
loss.

6. Entitlement to service connection for periodontal disease.

7. Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


FINDINGS OF FACT

1. The veteran in this appeal served on active duty from 
November 1967 to October 1969.  

2. On March 29, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, dated March 28, 2000, through his authorized 
representative, that a withdrawal of his appeal was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issue of service 
connection for post-traumatic stress disorder (PTSD) as well.  
By rating decision in April 1999, the RO granted 
service connection for PTSD with a 70 percent evaluation, 
effective from March 31, 1998.  

The April 1999 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for PTSD.  As the veteran did not express 
disagreement with the "down-stream" issue of the percentage 
evaluation assigned, such matter is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see 
also Holland v. Gober, 10 Vet. App. 433, 435 (1997) 
(per curiam).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeal

 


- 2 -


